IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

MARZUQ AL-HAKIM,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-2132

RICK SCOTT, GOVERNOR,

      Appellee.

_____________________________/

Opinion filed July 1, 2014.

An appeal from the Circuit Court for Leon County.
Kevin J. Carroll, Judge.

Marzuq Al-Hakim, pro se, Appellant.

Blaine H. Winship, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED. See Sprint v. Parole Comm’n, 933 So. 2d 1218 (Fla. 1st DCA

2006). Inasmuch as the lower tribunal entered a final order in this matter on July

11, 2013, appellant’s request that the Court direct the lower tribunal to render an

appealable final order is denied as moot.

VAN NORTWICK, PADOVANO, and MARSTILLER, JJ., CONCUR.